DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
The Examiner acknowledges and enters the Amendments dated 12/23/2020. No claims have been cancelled nor any new claims added. Claims 1-13 are pending in the current application. The Applicants request for reconsideration is in response to the Advisory Office Action mailed on 01/08/2021 which was not entered at the time because of issues in the claim(s).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the identification information includes at least one of appearance of the user and/or appearance of the mobile object”, wherein claim 1, upon which claim 5 depends, recites “identification information for identifying a first appearance of a user and a second appearance of a mobile object”. Claim 1 establishes the fact that the identification process requires both a first appearance of a user and a second appearance of a mobile object. However, claim 5 recites the identification process requires one of appearance of the user and/or appearance of the mobile object. It clearly creates an ambiguity and indefiniteness because claim 5 is in contradiction with claim 1 upon which claim 5 is dependent. This has created a confusing scenario which fails to recite the actual invention in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “wherein the identification information includes at least one of appearance of the user and/or appearance of the mobile object”. Claim 1, upon which the claim 5 is dependent, is now amended to recite “identification information for identifying a first appearance of a user and a second appearance of a mobile object”. Since claim 1 recites the identification having both “a person having the first appearance” and “the mobile object having the second appearance”, therefore, the limitation of claim 5 requiring identification having only one of  “appearance of the user” and/or “appearance of the mobile object”, essentially broadens the corresponding limitation of claim 1 instead of further narrowing it down.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa et al. (US PGPub 2006/0158526 A1) in view of Riveiro Insua et al. (US PGPub 2013/0081082 A1).

Regarding claim 1 (Currently Amended), Kashiwa et al. teach an album generation apparatus ([0056]) comprising: 
a processor (Fig. 6, reference numeral 30; [0210]; [0178]; It teaches the album generation system comprises a processing system of a computer); and
instructions executable by the processor ([0178]; It teaches software program executed on the hardware) configured to:
acquire identification information for identifying a first appearance of a user and a second appearance of a mobile object ([0142]; It teaches that the local control unit 10 captures the additional information ML which constitutes the user identification and/or image capturing target identification information as described in [0144]); 
acquire one or more images from one or more image capturing apparatuses (Fig. 6, reference numeral 1, 2; [0085]; The image acquisition units 1,2 are configured to capture one or more images as shown in Fig. 14b); 
select, from the one or more images, an image including both of a person having the first appearance and the mobile object having the second appearance ([0037]; It teaches the link processing function correlates one image with the other based on the additional information including identification of the user and/or image capturing target); and 
generate an album by using the selected image (Fig. 6, 8, 9, reference numeral 30d; [0215]).  
Although, Kashiwa et al. teach identification of a user and/or image capturing target, but it does not explicitly teach identifying a first appearance of a user and a second appearance of a mobile object.
However, Riveiro Insua et al. teach a system in the same field of endeavor ([0009]), where it teaches identifying or recognizing both an appearance of a boy along with the appearance of a bicycle he is riding on in the video image frame ([0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kashiwa et al’s invention of image editing and image album generation to include Riveiro Insua et al's process of recognizing both a user and a moving object in the image frame, because as Kashiwa et al’s operator operating a local camera VL to capture an image of his/her child’s motion in a field (Kashiwa et al.; Fig. 1; [0071]), it would have provided the user an incentive to combine Riveiro Insua et al's recognition in the image frame of a child riding a bike, because it will provide the camera operator to capture the first bike riding experience of his/her child to make it memorable (Riveiro Insua et al.; [0053]).

Regarding claim 2 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the one or more image capturing apparatuses capture an image of a mobile object that travels a target section for which the album is to be generated (Kashiwa et al.; From Figs, 1, 4, 12b, 14b, it is understood that the image capturing apparatuses are capturing image of mobile objects, e.g. running athletes, who are running in a target section as shown in Vc1, Vc2 of Fig. 14b).  

Regarding claim 3 (Previously Presented), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the instructions executable by the processor are further configured to acquire the identification information from an image of the user and the mobile object (Kashiwa et al.; [0131]; Riveiro Insua et al.; [0053]) captured before or after traveling the target section for which the album is to be generated (Kashiwa et al.; [0041]; It teaches that the captured images are stored first and thereafter linked based on the identification information of the user or captured image target, which means the linking process to generate an album happens after the capturing of the images are done. Also in [0284], it teaches that upon receiving a request for an album generation, the extraction of the identification information starts from the already captured images, which again means the linking process to generate an album happens after the capturing of the images are done).  

Regarding claim 4 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein an image of the user and the mobile object is captured by an image capturing apparatus installed at a start point or an end point of a target section for which the album is to be generated (Kashiwa et al.; Fig. 1 and Fig. 14b, reference numeral Vc2 shows that the camera is installed at an end point of the target section, which is the finishing point of the race event).  

Regarding claim 5 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the identification information includes at least one of appearance of the user and/or appearance of the mobile object (Riveiro Insua et al.; [0053]).  

Regarding claim 6 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the mobile object is an automatic two-wheeled vehicle (Riveiro Insua et al.; [0053]; it teaches a bicycle), and the appearance of the user includes at least one of a helmet and/or wear of the user (Riveiro Insua et al.; [0022], L8-12; It teaches recognizing the clothing of the user).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kashiwa et al’s invention of image editing and image album generation to include Riveiro Insua et al's process of recognizing a user clothing, because it eliminates the failure in user recognition when the user’s face is not in focus or not facing the camera (Riveiro Insua et al.; [0022], L8-12).

Regarding claim 7 (Previously Presented), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the album is generated in line with a policy specified by the user (Kashiwa et al.; Fig. 6, reference numeral 30d; [0276]-[0277]; It teaches that 30d generates an album based on the input from the user).  

8 (Previously Presented), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the instructions executable by the processor are further configured to: 
provide the album for the user (Kashiwa et al.; Fig. 6, reference numeral 35; Fig. 10, reference numeral F305);
acquire evaluation of the album from the user (Kashiwa et al.; Fig. 6, 8, 9, reference numeral 30c; [0287]; It teaches that 30c generates the album based on the album structure data chosen by the user as shown in Fig. 11); and
generate a new album based on the evaluation (Kashiwa et al.; Fig. 12 and 13 shows two different album generation layout based on the user selection or evaluation of the possible album structure data as shown in Fig. 11).  

Regarding claim 9 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1, wherein the one or more image capturing apparatuses include an image capturing apparatus fixed to a point at which a target section of the album to be generated being possible to be captured (Kashiwa et al.; [0073]; It teaches one camera is installed at the roof top, which is a fixed location).  

Regarding claim 11 (Currently Amended), Kashiwa et al. teach an album generation system ([0056]) comprising: one or more image capturing apparatuses (Fig. 5, reference numerals 1, 2); 
a processor (Fig. 6, reference numeral 30; [0210]; [0178]; It teaches the album generation system comprises a processing system of a computer); and
instructions executable by the processor ([0178]; It teaches software program executed on the hardware) configured to:
acquire identification information for identifying a first appearance of a user and a second appearance of a mobile object ([0142]; It teaches that the local control unit 10 captures the additional information ML which constitutes the user identification and/or image capturing target identification information as described in [0144]); 
acquire one or more images from one or more image capturing apparatuses (Fig. 6, reference numeral 1, 2; [0085]; The image acquisition units 1,2 are configured to capture one or more images as shown in Fig. 14b); 
select, from the one or more images, an image that includes both of a person having the first appearance and the mobile object having the second appearance ([0037]; It teaches the link processing function correlates one image with the other based on the additional information including identification of the user and/or image capturing target); and 
generate an album by using the selected image (Fig. 6, 8, 9, reference numeral 30d; [0215]).
Although, Kashiwa et al. teach identification of a user and/or image capturing target, but it does not explicitly teach identifying a first appearance of a user and a second appearance of a mobile object.
However, Riveiro Insua et al. teach a system in the same field of endeavor ([0009]), where it teaches identifying or recognizing both an appearance of a boy along with the appearance of a bicycle he is riding on in the video image frame ([0053]).
Kashiwa et al’s invention of image editing and image album generation to include Riveiro Insua et al's process of recognizing both a user and a moving object in the image frame, because as Kashiwa et al’s operator operating a local camera VL to capture an image of his/her child’s motion in a field (Kashiwa et al.; Fig. 1; [0071]), it would have provided the user an incentive to combine Riveiro Insua et al's recognition in the image frame of a child riding a bike, because it will provide the camera operator to capture the first bike riding experience of his/her child to make it memorable (Riveiro Insua et al.; [0053]).  

Regarding claim 12 (Currently Amended), Kashiwa et al. teach a method of generating an album ([0056]), the method comprising: 
acquiring identification information for identifying a first appearance of a user and a second appearance of a mobile object (Fig. 8, reference numeral 10 is a unit that according to [0142], teaches that the local control unit 10 captures the additional information ML which constitutes the user identification and/or image capturing target identification information as described in [0144]); 
acquiring one or more images from one or more image capturing apparatuses (Fig. 6, reference numeral 1, 2 are the image capturing apparatuses and Fig. 8, reference numeral 13 is a unit that according to [0085], the image acquisition units 1, 2 are configured to capture one or more images as shown in Fig. 14b); 
selecting, from the one or more images, an image including both of a person having the first appearance and the mobile object having the second appearance (Fig. 6, 8, 9, reference numeral 30b is a unit that according to [0037], teaches that the link processing function correlates one image with the other based on the additional information including identification of the user and/or image capturing target); and 
generating an album by using the selected image (Fig. 6, 8, 9, reference numeral 30d; [0215]).
Although, Kashiwa et al. teach identification of a user and/or image capturing target, but it does not explicitly teach identifying a first appearance of a user and a second appearance of a mobile object.
However, Riveiro Insua et al. teach a system in the same field of endeavor ([0009]), where it teaches identifying or recognizing both an appearance of a boy along with the appearance of a bicycle he is riding on in the video image frame ([0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kashiwa et al’s invention of image editing and image album generation to include Riveiro Insua et al's process of recognizing both a user and a moving object in the image frame, because as Kashiwa et al’s operator operating a local camera VL to capture an image of his/her child’s motion in a field (Kashiwa et al.; Fig. 1; [0071]), it would have provided the user an incentive to combine Riveiro Insua et al's recognition in the image frame of a child riding a bike, because it will provide the camera operator to capture the first bike riding experience of his/her child to make it memorable (Riveiro Insua et al.; [0053]).  

13 (Currently Amended), Kashiwa et al. teach a non-transitory storage medium comprising a program including instructions for execution by one or more processors ([0178], [0210]), when the program is executed by the one or more processors, the program including the instructions of: 
acquiring identification information for identifying a first appearance of a user and a second appearance of a mobile object (Fig. 8, reference numeral 10 is a unit that according to [0142], teaches that the local control unit 10 captures the additional information ML which constitutes the user identification and/or image capturing target identification information as described in [0144]); 
acquiring one or more images from one or more image capturing apparatuses (Fig. 6, reference numeral 1, 2 are the image capturing apparatuses and Fig. 8, reference numeral 13 is a unit that according to [0085], the image acquisition units 1, 2 are configured to capture one or more images as shown in Fig. 14b); 
selecting, from the one or more images, an image including both of a person having the first appearance and the mobile object having the second appearance (Fig. 6, 8, 9, reference numeral 30b is a unit that according to [0037], teaches that the link processing function correlates one image with the other based on the additional information including identification of the user and/or image capturing target); and 
generating an album by using the selected image (Fig. 6, 8, 9, reference numeral 30d; [0215]).
Kashiwa et al. teach identification of a user and/or image capturing target, but it does not explicitly teach identifying a first appearance of a user and a second appearance of a mobile object.
However, Riveiro Insua et al. teach a system in the same field of endeavor ([0009]), where it teaches identifying or recognizing both an appearance of a boy along with the appearance of a bicycle he is riding on in the video image frame ([0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kashiwa et al’s invention of image editing and image album generation to include Riveiro Insua et al's process of recognizing both a user and a moving object in the image frame, because as Kashiwa et al’s operator operating a local camera VL to capture an image of his/her child’s motion in a field (Kashiwa et al.; Fig. 1; [0071]), it would have provided the user an incentive to combine Riveiro Insua et al's recognition in the image frame of a child riding a bike, because it will provide the camera operator to capture the first bike riding experience of his/her child to make it memorable (Riveiro Insua et al.; [0053]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa et al. (US PGPub 2006/0158526 A1) in view of Riveiro Insua et al. (US PGPub 2013/0081082 A1) and further in view of Kidooshi et al. (JP 2017016388 A) (Disclosed in IDS) (See attached translation JP2017016388.pdf).

Regarding claim 10 (Original), Kashiwa et al. and Riveiro Insua et al. teach the album generation apparatus according to Claim 1.
Kashiwa et al. teach a camera installed at the roof top ([0073]), but it does not explicitly teach that one or more image capturing apparatuses include an image capturing apparatus installed on an unmanned air vehicle. 
However, Kidooshi et al. teach a system in the same field of endeavor (P1, Abstract), where it teaches placing one or more image capturing apparatuses include an image capturing apparatus installed on an unmanned air vehicle (Kidooshi et al.; P7, [0022]; it teaches drone which is an UAV).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kashiwa et al’s invention of image editing and image album generation to include Kidooshi et al's usage of UAV mounted camera, because it enables capturing a spherical image of 3600 in all directions (Kidooshi et al.; P18, [0057]).

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. 

The Applicant in P8-9 of the remark section argues regarding the rejection of claim 1 under USC 103 by stating “On page 3 of the Office Action, claims 1-9 and 11-13 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Application Publication 2006/0158526 A1 filed by Kashiwa et at. (hereinafter “Kashiwa”) in view of U.S. Patent Application Publication 2013/0081082 A1 filed by Riveiro Insua et at (hereinafter “Riveiro Insua"). In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Examiner must provide a factual basis to support the legal In re Fine. 837 F.2d 1071, 1073-1074 (Fed. Cir. 1988); Ex Parte Wada and Murphy, Appeal 2007-3733 (BPAI 2008); See also, KSR Int’l v. Teleflex. Inc.. 550 U.S. 398, 411 (2007) (claim deemed obvious to one of ordinary skill where all claim elements were disclosed in the cited prior art references). In addition, “[^ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR Int’l, 550 U.S. at 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Applicant respectfully requests that the rejection of claims 1-9 and 11-13 be withdrawn for at least the following reasons. As set forth above, claim 1 as amended recites that information is acquired to identify a first appearance of a user and a second appearance of a mobile object. Also, claim 1 has been amended to recite that an image is selected that includes both a person having the first appearance and a mobile object having the second appearance. Riveiro merely discloses recognizing that a boy is riding a bike and does not acquire the appearance of the mobile object comprising the bike in accordance with the elements of claim 1 as amended. According to Riveiro, an image including a boy on a bike is selected regardless of which one of a plurality of bikes on which the boy may be riding. Meanwhile, in accordance with the embodiments set forth in claim 1, an image is selected that includes not only a person having particular appearance identified by the acquired identification information but also a mobile object having particular appearance identified by the acquired identification information”.
select, from the one or more images, an image including both of a person having the first appearance and the mobile object having the second appearance”. It is understood that the image includes both the user and the mobile object, wherein, in earlier limitation it recites “acquire identification information for identifying a first appearance of a user and a second appearance of a mobile object”. Which means, the identification is based on identifying a user and a mobile object separately. However, the original disclosure does not disclose any algorithm or process of identifying a user by facial recognition or other well-known recognition processes. Moreover, there is no disclosure of identifying a mobile object per se using well-known motion estimation processes. But on the contrary, it identifies the appearance of a user by the color of the helmet and clothing that the person is wearing and identifies the appearance of the mobile object by the color and model of the vehicle the person is riding as described in original disclosure in page 10, paragraph [0040]. Riveiro Insua et al. teach the identification of combination of a boy riding a bike, not only by identifying the mere presence of a boy or a bike in the image, but it identifies the boy and the bike separately by the baseline reference information of the bike and the boy stored in the database. In [0053] of Riveiro Insua et al., it states “Images of the boy's face and body may not have been stored as feature vectors in the database. Feature vectors for the bike have been stored in the database, which enable the bike in the original video to be recognized by the video processing engine (140, 240 in FIGS. 1 and 2), as described above. Once the boy's image is found in the user’s local storage, … , the event for the video recording can be interpreted and recognized as the boy riding a bike”. So, it is clear that Riveiro Insua et al. indeed teach the separate recognition of the boy and the bike in the image frame having both the boy and the bike in order to interpret the image as being the boy riding the bike. The Examiner additionally provides the specific motivation of combining the Kashiwa et al. with that of Riveiro Insua et al. in the last Office Action. The Examiner believes the amendments did not change or further narrow down the inventive concept of the application and therefore, the combination of Kashiwa et al. and Riveiro Insua et al. still, completely and rightfully, teach all the limitations of amended claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “SYSTEM, METHOD AND APPARATUS FOR SCENE RECOGNITION” – Li et al., US PGPub 2015/0286638 A1 (See Figs. 29, 31; paragraphs [0177], [0179], [0185], [0186]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485